Citation Nr: 1422580	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2012, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required before deciding this claim.  Although the Board sincerely regrets the additional delay that will result, it is necessary to ensure there is a complete record upon which to the Veteran's claim so he is afforded every possible consideration.  In particular, a VA medical addendum opinion is warranted for the following reasons.

In a March 2012 Disability and Benefits Questionnaire (DBQ), it was noted that the Veteran had left knee pain in service but did not report it.  He was diagnosed with degenerative joint disease of the left knee.  The examiner opined that it was less likely than not that his left knee disorder was incurred or caused by the claimed in-service injury, event, or illness.  She noted that after reviewing the claims file, there was a notation in the Veteran's service treatment records (STRs) in December 1975 that his right knee was swollen.  It was documented that he also had a left ankle injury, but no left knee problems during service.  However, the examiner failed to answer the question posed in the Board's February 2012 remand, namely, whether the left knee disorder was related to any in-service disease, event, or injury, to include climbing telephone poles for over three years in the military and jumping with a lot of tools from many feet off the ground each time he had to climb a pole.  

In an October 2012 DBQ, the examiner was also asked to provide an opinion with regard to the relationship between the Veteran's left knee condition and service-connected left ankle sprain.  She opined that his left knee condition was less likely than not proximately due to or the result of his service-connected left ankle sprain.  
In December 2012, she provided an addendum opinion.  She essentially described the structure of the ankle joint and the bones that comprised the knee.  It was noted that generally pressure is applied to the ankle from the upper structure (knee) and, thus, if, injury was to occur, it would be to the ankle from pressure and not the other way around.  There was, however, no discussion as to whether his altered gait, evidenced by his documented use of a cane, was caused by his left ankle disability thereby causing or aggravating his left knee condition.

In view of the foregoing, an addendum medical opinion should be obtained.  In addition, the Veteran should be provided VCAA notice as to the secondary service connection aspect of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for a left knee disorder, to include as secondary to service-connected left ankle strain.  See 38 C.F.R. § 3.310.

2.  Thereafter, return the claims files to the December 2012 VA examiner.  If, for whatever reason, the December 2012 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files. 

The examiner should be asked to provide an opinion as to the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include climbing telephone poles for over three years in the military and jumping with a lot of tools from many feet off the ground each time he had to climb a pole?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was caused by his service-connected left ankle sprain, to include any altered gait associated therewith?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was aggravated by (i.e. permanently worsened by) his service-connected left ankle sprain, to include any altered gait associated therewith?

A complete rationale must be provided for all requested opinions.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

3. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4. Finally, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with an SSOC as to the issue on appeal and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

